Petition for habeas corpus is granted and the writ shall issue forthwith. The petitioners’ motion for stay of extradition is granted until further order of this court.
This case is assigned specially to the calendar for Monday, February 7, 1977 at 9:30 a.m. The brief of the petitioners will be filed on or before January 18, 1977 and that of the respondent on or before February 2, 1977. The parties are directed to brief the issue, among the other issues presented, as to whether the affidavit attached to the warant of the demanding State’s executive may be attacked because based solely on constitutionally infirm evidence.
The petitioners will continue to be held without bail pending further order of this court.